Exhibit 10.44


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of June 29, 2007
between BPO Management Services, Inc., a Delaware corporation (the “Company” or
“BPOMS”), and Donald C. Helt (“Helt”), an individual.


RECITALS
 


A. BPOMS and Helt are parties to that certain Stock Purchase Agreement dated as
of the date hereof (the “Stock Purchase Agreement”), with respect to the stock
of Human Resources Micro-Systems, Inc. (“HRMS”).
 
B. The Stock Purchase Agreement provides that Helt shall provide consulting
services to BPOMS in accordance with the terms herein.
 
C. The parties hereto intend that this Agreement shall be effective upon the
Closing Date as defined in the Stock Purchase Agreement (the “Effective Date”).
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises, the following mutual
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereto agree, intending to be legally
bound, as follows:


1. The term (the “Term”) of this Agreement shall commence on the Closing Date as
defined in the Stock Purchase Agreement and ending 12 months thereafter (the
“Termination Date”). Either party hereto shall have the right to terminate this
Agreement without notice in the event of the death, bankruptcy, insolvency, or
assignment for the benefit of creditors of the other party. Helt shall have the
right to terminate this Agreement if Company fails to comply with any of the
material terms of this Agreement, including without limitation its
responsibilities for fees as set forth in this Agreement, and such failure
continues unremedied for a period of thirty (30) days after written notice to
the Company by Helt. The Company shall have the right to terminate this
Agreement upon delivery to Helt of notice setting forth with specificity facts
comprising a material breach of this Agreement by Helt. Helt shall have thirty
(30) days to remedy such breach.


2. Commencing on the Effective Date, Helt shall perform for BPOMS the services
described on Exhibit A attached hereto (collectively, the “Services”), reporting
to and solely as requested by Tom Lucas (the “Supervisor”) or his designee, and
solely during regular business hours. Helt will not be required to perform
Services hereunder more than 32 hours per week. However, the parties anticipate
that, after the first 2 months of the Term, BPOMS’ need for Helt’s performance
of Services will not exceed “half-time” (or 16 hours per week), and that after
the next 2 months of the Term, BPOMS’ need for Helt’s performance of Services
will be no more than 5 hours per week; if BPOMS’ need for Helt’s performance of
Services increases substantially, the parties will confer and negotiate in good
faith with respect to appropriate modifications to the terms and conditions of
this Agreement. Helt will perform most of the Services in accordance with this
Agreement at the Company’s offices located at 142 Sansome Street, 4th Floor, San
Francisco, CA 94104, or 44 Montgomery Street, Suite 1920, San Francisco, CA
94104, by telephone or at such other place(s) as are reasonably necessary to
perform the Services in accordance with this Agreement. If travel by Helt is
required for purposes of performing the Services, Helt shall not be required to
travel outside the San Francisco Bay Area without his voluntary consent, which
will not be unreasonably withheld.
 
 
-1-

--------------------------------------------------------------------------------

 

 
3. Helt shall be paid a fee for performance of the Services herein during the
Term in the amount of $7,500.00 per month, payable on a monthly basis in
advance, no later than the first day of each month. In addition, BPOMS shall
reimburse Helt promptly for reasonable out-of-pocket expenses incurred in
connection with Services rendered under this Agreement.


4. Helt shall bear any taxes arising from the Company’s payment to him of the
fees hereunder. Helt shall indemnify BPOMS for any taxes, penalties or interest
incurred by BPOMS due to Helt’s failure to pay taxes described in the
immediately preceding sentence.


5. Both Company and Helt agree that Helt will act as an independent contractor
in the performance of his duties under this Agreement. Nothing contained in this
Agreement shall be construed to imply that Helt, or any employee, agent or other
authorized representative of Helt, is a partner, joint venturer, agent, officer
or employee of Company. The Company shall indemnify and hold Helt harmless from
and against any and all claims, assignments, liabilities, damages, losses,
obligations, judgments and expenses (including reasonable attorneys’ fees and
expert fees) relating to, resulting from or arising out of Helt’s performance of
the Services unless due to Helt’s gross negligence or willful misconduct.


6. MISCELLANEOUS.
 
a. No waiver or modification of this Agreement shall be binding unless it is in
writing signed by the parties hereto. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature.
 
b. The rights (but not the obligations) of BPOMS under this Agreement may,
without requiring the consent of Helt, be assigned by BPOMS to any transferee,
whether by purchase, merger or otherwise, that directly or indirectly acquires
all or substantially all of the assets of BPOMS. Helt may not assign any rights
herein to any transferee.
 
c. All notices and other communications required or permitted under this
Agreement shall be in writing, served personally on, or mailed by certified or
registered United States mail to, the party to be charged with receipt thereof.
Notices and other communications served by mail shall be deemed given hereunder
72 hours after deposit of such notice or communication in the United States Post
Office as certified or registered mail with postage prepaid and duly addressed
to whom such notice or communication is to be given at the addresses provided
for in the notice section of the Stock Purchase Agreement. Any such party may
change said party’s address for purposes of this Section 6.c. by giving to the
party intended to be bound thereby, in the manner provided herein, a written
notice of such change.
 
 
-2-

--------------------------------------------------------------------------------

 
 
d. This Agreement may be executed by facsimile and in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.
 
e. This Agreement shall be construed in accordance with, and governed by, the
laws of the State of California applicable to agreements executed and to be
performed in California by California residents. The exclusive venue for any
legal proceeding with respect to this Agreement shall be San Francisco County,
California.
 
f. This Agreement contains the entire agreement between the parties hereto with
respect to the subject matter of this Agreement and supersedes all previous oral
and written and all contemporaneous oral negotiations, commitments, writings,
and understandings.
 
g. If any provision of this Agreement or application thereof to anyone or under
any circumstances is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement that can be given effect without
the invalid or unenforceable provision or application and shall not invalidate
or render unenforceable such provision in any other jurisdiction or under any
other circumstance.
 
h. Time is of the essence with respect to the performance of each term of this
Agreement.
 
i. If any legal action, arbitration or other proceeding is brought for the
enforcement of this Agreement, or because of any alleged dispute, breach,
default or misrepresentation in connection with this Agreement, the successful
or prevailing party shall be entitled to recover reasonable attorneys’ fees and
other costs it incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.
 
j. This Agreement shall be binding upon and inure to the benefit of the parties
hereto; provided, however, Helt may not assign any of his obligations under this
Agreement.
 
7. CONFIDENTIAL INFORMATION. Helt agrees as follows:
 
7.1 Nondisclosure and Nonuse of Confidential Information. Helt acknowledges that
BPOMS and its Affiliates continually develop Confidential Information (as
defined in Section 7.4 herein), that Helt may develop Confidential Information
for BPOMS or its Affiliates and that Helt may learn of Confidential Information
during the course of services rendered to BPOMS or its Affiliates. Helt will
comply with BPOMS’s policies and procedures for protecting Confidential
Information and, except as required by the nature of his du-ties, Helt will
never, directly or indirectly, use or dis-close any Confi-dential Information
without the prior written consent of the Supervisor. Helt understands that this
restriction will continue to apply after the termination of this Agreement.
 
7.2 Use and Return of Property and Documents. Helt will protect the integrity of
Confidential Information and keep confidential all documents, customer lists,
records of research, proposals, reports, memoranda, computer software and
programming, financial information, and other materials (“Documents”) including
any copies thereof, in which Confidential Information may be contained. Helt
will not copy any Documents except as reasonably required by the nature of the
services rendered under this Agreement. Helt will not remove any Documents or
copies from BPOMS’s or its Affiliates’ premises except as reasonably required by
the nature of the services rendered under this Agreement or if authorized by the
Supervisor. Upon BPOMS’ written request, Helt will return to BPOMS immediately
after the termination of this Agreement all Documents and copies and any other
property of BPOMS or its Affiliates then in Helt’s possession or control.
 
 
-3-

--------------------------------------------------------------------------------

 
 
7.3 Assignments of Rights. Helt will promptly and fully disclose all Company
Property (as defined in Section 7.4) to BPOMS. Helt hereby assigns and agrees to
assign to BPOMS (or as otherwise directed by BPOMS) Helt’s full right, title and
interest to all Company Property. Helt agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and do such other acts (including, among others, the execution and
delivery of instru-ments of further assurance or confirmation) requested by
BPOMS to assign the Company Property to BPOMS and to permit BPOMS to enforce any
patents, copy-rights or other proprietary rights in the Company Property. All
copyrightable works that qualify as Company Property shall be considered “works
made for hire.”
 
7.4 Definitions: For the purposes of this Agree-ment, the following definitions
shall apply:
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Company Property” means developments, methods of doing business, compositions,
works, concepts and ideas (whether or not patentable or copyrightable or
constituting trade secrets) conceived, made, created, developed or reduced to
writing or practice by Helt (whether alone or with oth-ers, and whether or not
during normal business hours or on or off BPOMS’s premises) while rendering
services to BPOMS or any of its Affiliates during the Term that relate to either
the services provided by, business of, or any prospec-tive activity of, BPOMS or
any of its Affiliates known to Helt, or about which Helt had reason to know, as
a result of services rendered under this Agreement.


“Confidential Information” shall mean any and all information of BPOMS and its
Affiliates that is not generally known by others with whom BPOMS or any of its
Affiliates does or plans to compete or do busi-ness. Confidential Information
includes, without limita-tion, such information relating to (i) BPOMS’s and its
Affiliates’ development, research and marketing activities, (ii) BPOMS’s and its
Affiliates’ strategic plans, (iii) the identity and special needs of BPOMS’s and
its Affiliates’ customers and (iv) people and organiza-tions with whom BPOMS and
its Affiliates has bus-iness relationships. Confidential Information also
includes such infor-mation that BPOMS and its Affiliates may receive or have
received belong-ing to customers or others who do busi-ness with BPOMS and/or
any of its Affiliates and, except to the extent disclosed by BPOMS or any of its
Affiliates on a nonconfidential basis, the Company Property.


7.5 Remedies. Helt acknowledges that, if Helt breaches the provisions of this
Section 7, the harm to BPOMS and its Affiliates will be irreparable. Helt
therefore agrees that, in the event of such a breach by Helt, in addi-tion to
damages and reasonable attorneys’ fees, BPOMS shall be entitled to obtain
preliminary and perma-nent injunctive relief against any such breach.


[Intentionally Left Blank]

 
 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement on
the day and year first above written.


BPO MANAGEMENT SERVICES, INC.
 
By:__________________________
Name:________________________
Title:_________________________
 
 
_____________________________
Donald C. Helt




 
 
-5-

--------------------------------------------------------------------------------

 



EXHIBIT A


DESCRIPTION OF SERVICES






In conjunction with the Consulting Agreement to which this Exhibit A is
attached, the parties have agreed to the following list of Services to be
performed by Helt:



 
1.
Customer/Client retention - Develop a plan with steps and timelines to best
ensure, and where possible improve, HRMS’ continuing business relationship with
its customers. The plan will focus on the 60-90 day period following acquisition
and include the Supervisor and the customer-facing staff of HRMS.




 
2.
Product development - Participate and advise in the development of an overall
product development plan to include both functional and technology roadmap items
that include BPOMS products/services to appropriately extend HRMS’
product/service offerings to the HR marketplace.




 
3.
Employee retention - Support and participate in staff communications designed to
maintain the morale as well as the continuing employment and interest of HRMS
staff.




 
4.
Management succession - Participate and advise BPOM in HRMS management staffing
decisions and provide personnel consulting/training as appropriate for
incumbents or new hires.




 
5.
Sales/Marketing - Participate and advise in the development of sales and
marketing plans designed to grow HRMS licensed sales and hosted services to new
customers.



For clarification of the foregoing, the Services shall not require Helt to
perform day-to-day operational matters for the Company or any of its business
units or Affiliates.